 

 

Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page—+t-eft3—Ragelb-60.

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
JUN 23 2020

IN THE UNITED STATES DISTRICT COURER® US: DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXASY-—— ae fe

 

 

 

 

 

 

 

 

DALLAS DIVISION

UNITED STATES OF AMERICA NO.

v, 3-20CR 0300-8

DEMONTE TRETION KELLY (1)
LEJAEL JUSTUS RUDLEY (2)

ERICK MONTGOMERY (3)
INDICTMENT
The Grand Jury charges:
Count One

Stealing a Firearm from the Business Inventory of a Federally Licensed Dealer
(Violation of 18 U.S.C. §§ 922(u), 924(i)(1), and 2)

On or about May 31, 2020, in the Dallas Division of the Northern District of
Texas, Demonte Tretion Kelly, Lejael Justus Rudley, and Erick Montgomery, the
defendants, aiding and abetting one another, did knowingly and unlawfully steal, take,
and carry away from DF W Gun Range, the premises of a person who was then licensed
to engage in the business of dealing in firearms, the following firearms:

1. a Heckler and Koch, Model HK45 TAC, .45 caliber pistol, bearing
serial number HKU-047769;

2. a Heckler and Koch, Model HK45S, .45 caliber pistol, bearing serial
number KU-021617;

3. a Smith and Wesson, Model M&P 15-22, .22 caliber rifle, bearing
serial number HCD4734;

4. a Glock, Model 44, .22 caliber pistol, bearing serial number
ADPR626;

Indictment—Page 1
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 2of13 PagelD 61

10.
11.
12.

I3s
14.
IAs

16.
17.
18.
19,

20.

a Glock, Model 41, .45 caliber pistol, bearing serial number
ADXN963;

a Glock, Model 35, .40 caliber pistol, bearing serial number
BLHT877;

a Glock, Model 41, .45 caliber pistol, bearing serial number
YWE227;

a SCCY, Model CPX-2, 9mm pistol, bearing serial number 901733;
a SCCY, Model CPX-2, 9mm pistol, bearing serial number 901728;

a Sig Sauer, Model P365, 9mm pistol, bearing serial number
66A823343;

a Canik, Model TP-9, 9mm pistol, bearing serial number
20BC13120;

a CZ, Model 97BD, .45 caliber pistol, bearing serial number
D102645;

a CZ, Model P-10, 9mm pistol, bearing serial number C948636;
a CZ, Model P-10, 9mm pistol, bearing serial number D185135;
a CZ, Model 75 B, 9mm pistol, bearing serial number D187346;

a Walther, Model PPQ M2, 9mm pistol, bearing serial number
FCW8175;

a Troy, Model Carbine, 5.56mm rifle, bearing serial number
DSE003806;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
50E003389;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
50E002212;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
S0E002984;

Indictment—Page 2

 
-Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 3o0f13 PagelD 62

Bhs

ds

23.

24,

ZS;

26.

bd

28.

29.

20%

Gils

ae:

33,

34.

a Sig Sauer, Model 1911 SUB TAR, .45 caliber pistol, bearing serial
number 54B079201;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDU4835;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDU1341;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDX0519;

a Smith & Wesson, Model M&P, .380 caliber pistol, bearing serial
number NFK1580;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDPS111;

a Smith & Wesson, Model M&P 45, .45 caliber pistol, bearing serial
number NFE7398;

a Smith & Wesson, Model M&P 45 Shield, .45 caliber pistol,
bearing serial number JCN1442;

a Smith & Wesson, Model M&P 45 Shield, .45 caliber pistol,
bearing serial number HXE7370;

a Springfield, Model Aficionado, .45 caliber pistol, bearing serial
number NM531012;

a FN Herstal, Model 509 Tactical, 9mm pistol, bearing serial number
GKS0080219;

a FN Herstal, Model FN45 Tactical, .45 caliber pistol, bearing serial
number FX3U133070;

a FN Herstal, Model 509 Tactical, 9mm pistol, bearing serial number
GKS0080342:

a FN Herstal, Model 503, 9mm pistol, bearing serial number
CV006942;

Indictment—Page 3

 
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 4of13 PagelD 63

chy

36.

37.

38.

39.

40.

4].

a DPMS, Model A-15, 5.56mm rifle, bearing serial number
F006675;

a Walther, Model PPQ M2, 9mm pistol, bearing serial number
FCY3689;

a Ruger, Model LCP2, .380 caliber pistol, bearing serial number
380348122;

a Ruger, Model Mark IV, .22 caliber pistol, bearing serial number
500212028;

a Kimber, Model Royal IT, .45 caliber pistol, bearing serial number
K473238;

a Springfield, Model XDE, 9mm pistol, bearing serial number
AT112492; and

a Heckler and Koch, Model P30, .40 caliber pistol, bearing serial
number 219-021623:;

which were part of the licensee’s business inventory and had been shipped or transported

in interstate or foreign commerce.

In violation of 18 U.S.C. §§ 922(u), 924(i)(1), and 2.

Indictment—Page 4

 
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page5of13 PagelD 64

Count Two
Possession of a Stolen Firearm
(Violation of 18 U.S.C. §§ 922(j), 924(a)(2), and 2)

On or about May 31, 2020, in the Dallas Division of the Northern District of

Texas, Demonte Tretion Kelly, Lejael Justus Rudley, and Erick Montgomery, the

defendants, aiding and abetting one another, did knowingly possess the following stolen

firearms:

lL,

IC,

11.

a Heckler and Koch, Model HK45 TAC, .45 caliber pistol, bearing
serial number HKU-047769;

a Heckler and Koch, Model HK45, .45 caliber pistol, bearing serial
number KU-021617;

a Smith and Wesson, Model M&P 15-22, .22 caliber rifle, bearing
serial number HCD4734;

a Glock, Model 44, .22 caliber pistol, bearing serial number
ADPR626;

a Glock, Model 41, .45 caliber pistol, bearing serial number
ADXN963;

a Glock, Model 35, .40 caliber pistol, bearing serial number
BLHT877;

a Glock, Model 41, .45 caliber pistol, bearing serial number
YWE227;

a SCCY, Model CPX-2, 9mm pistol, bearing serial number 901733;
a SCCY, Model CPX-2, 9mm pistol, bearing serial number 901728:

a Sig Sauer, Model P365, 9mm pistol, bearing serial number
66A823343;

a Canik, Model TP-9, 9mm pistol, bearing serial number
20BC13120;

Indictment—Page 5
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 6of13 PagelD 65

i

13.

14.

Los

16.

ae

18.

19

20.

21.

Lie

23.

24.

in

26.

a CZ, Model 97BD, .45 caliber pistol, bearing serial number
D102645;

a CZ, Model P-10, 9mm pistol, bearing serial number C948636;
a CZ, Model P-10, 9mm pistol, bearing serial number D185 135;
a CZ, Model 75 B, 9mm pistol, bearing serial number D1 87346;

a Walther, Model PPQ M2, 9mm pistol, bearing serial number
FCW8175;

a Troy, Model Carbine, 5.56mm rifle, bearing serial number
DSE003806;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
50E003389;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
50E002212;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
50E002984;

a Sig Sauer, Model 1911 SUB TAR, .45 caliber pistol, bearing serial
number 54B079201;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDU4835;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDU1341;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDX0519;

a Smith & Wesson, Model M&P, .380 caliber pistol, bearing serial
number NFK 1580;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDP5111;

Indictment—Page 6

 
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 7of13 PagelD 66

27. a Smith & Wesson, Model M&P 45, .45 caliber pistol, bearing serial
number NFE7398;

28. aSmith & Wesson, Model M&P 45 Shield, .45 caliber pistol,
bearing serial number JCN1442;

29. aSmith & Wesson, Model M&P 45 Shield, .45 caliber pistol,
bearing serial number HXE7370;

30. aSpringfield, Model Aficionado, .45 caliber pistol, bearing serial
number NM531012;

31. aFN Herstal, Model 509 Tactical, 9mm pistol, bearing serial number
GKS0080219;

32. aFN Herstal, Model FN45 Tactical, .45 caliber pistol, bearing serial
number FX3U133070;

33. aFN Herstal, Model 509 Tactical, 9mm pistol, bearing serial number
GKS0080342;

34. aFN Herstal, Model 503, 9mm pistol, bearing serial number
CV006942;

35, a DPMS, Model A-15, 5.56mm rifle, bearing serial number
F006675;

36. a Walther, Model PPQ M2, 9mm pistol, bearing serial number
FCY3689;

37. aRuger, Model LCP2, .380 caliber pistol, bearing serial number
380348122;

38. aRuger, Model Mark IV, .22 caliber pistol, bearing serial number
500212028;

39. aKimber, Model Royal I, .45 caliber pistol, bearing serial number
K473238;

40. a Springfield, Model XDE, 9mm pistol, bearing serial number
AT112492; and

Indictment—Page 7

 
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 8of13 PagelD 67

41. a Heckler and Koch, Model P30, .40 caliber pistol, bearing serial
number 219-021623;

which had been shipped or transported in interstate or foreign commerce, knowing or
having reasonable cause to believe that the firearms were stolen.

In violation of 18 U.S.C. §§ 922(;), 924(a)(2), and 2.

Indictment—Page 8
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page9of13 PagelD 68

Forfeiture Notice
(18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

Upon conviction for any of the offenses alleged in Counts One and Two of this

indictment and pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), the defendants,

Demonte Tretion Kelly, Lejael Justus Rudley, and Erick Montgomery, shall forfeit to

the United States any firearms involved or used in the commission of the respective

offense. The property includes, but is not limited to, the following:

1.

10,

a Heckler and Koch, Model HK45 TAC, .45 caliber pistol, bearing
serial number HKU-047769;

a Heckler and Koch, Model HK45, .45 caliber pistol, bearing serial
number KU-021617;

a Smith and Wesson, Model M&P 15-22, .22 caliber rifle, bearing
serial number HCD4734;

a Glock, Model 44, .22 caliber pistol, bearing serial number
ADPR626;

a Glock, Model 41, .45 caliber pistol, bearing serial number
ADXN963;

a Glock, Model 35, .40 caliber pistol, bearing serial number
BLHT877;

a Glock, Model 41, .45 caliber pistol, bearing serial number
YWE227;

a SCCY, Model CPX-2, 9mm pistol, bearing serial number 901733;
a SCCY, Model CPX-2, 9mm pistol, bearing serial number 901728;

a Sig Sauer, Model P365, 9mm pistol, bearing serial number
664823343;

Indictment—Page 9
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 10o0f13 PagelD 69

ils

12.

13,

14.

iS;

16.

17.

18.

19.

20.

21,

22;

aa.

24.

Zo.

a Canik, Model TP-9, 9mm pistol, bearing serial number
20BC13120;

a CZ, Model 97BD, .45 caliber pistol, bearing serial number
D102645;

a CZ, Model P-10, 9mm pistol, bearing serial number C948636;
a CZ, Model P-10, 9mm pistol, bearing serial number D185135;
a CZ, Model 75 B, 9mm pistol, bearing serial number D187346;

a Walther, Model PPQ M2, 9mm pistol, bearing serial number
FCW8175;

a Troy, Model Carbine, 5.56mm rifle, bearing serial number
DSE003806;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
50E003389;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
50E002212;

a Sig Sauer, Model 224, .40 caliber pistol, bearing serial number
50E002984;

a Sig Sauer, Model 1911 SUB TAR, .45 caliber pistol, bearing serial
number 54B079201;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDU4835;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDU1341;

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDX0519;

a Smith & Wesson, Model M&P, .380 caliber pistol, bearing serial
number NFK 1580;

Indictment—Page 10
 

Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page11o0f13 PagelD 70

Zo.

2s

28.

Pine

30.

al.

Bes

33.

34.

35.

36.

37.

38.

39.

a Smith & Wesson, Model M&P, 9mm pistol, bearing serial number
JDP5111;

a Smith & Wesson, Model M&P 45, .45 caliber pistol, bearing serial
number NFE7398;

a Smith & Wesson, Model M&P 45 Shield, .45 caliber pistol,
bearing serial number JCN1442;

a Smith & Wesson, Model M&P 45 Shield, .45 caliber pistol,
bearing serial number HXE7370;

a Springfield, Model Aficionado, .45 caliber pistol, bearing serial
number NM531012;

a FN Herstal, Model 509 Tactical, 9mm pistol, bearing serial number
GKS0080219;

a FN Herstal, Model FN45 Tactical, .45 caliber pistol, bearing serial
number FX3U 133070;

a FN Herstal, Model 509 Tactical, 9mm pistol, bearing serial number
GKS0080342;

a FN Herstal, Model 503, 9mm pistol, bearing serial number
CV006942;

a DPMS, Model A-15, 5.56mm rifle, bearing serial number
F006675;

a Walther, Model PPQ M2, 9mm pistol, bearing serial number
FCY3689;

a Ruger, Model LCP2, .380 caliber pistol, bearing serial number
380348122;

a Ruger, Model Mark IV, .22 caliber pistol, bearing serial number
500212028;

a Kimber, Model Royal II, .45 caliber pistol, bearing serial number
K473238;

Indictment—Page 11

 
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 12o0f13 PagelD 71

40. aSpringfield, Model XDE, 9mm pistol, bearing serial number

AT112492; and

41. aHeckler and Koch, Model P30, .40 caliber pistol, bearing serial

number 219-021623.

ERIN NEALY COX
UNITED STATES ATTORNEY

JOSEPH A. MAGLIOLO

Assistant United States Attorney
Texas State Bar No. 24074634

1100 Commerce, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8600

E-mail: joseph.magliolo@usdoj.gov

 

 

Indictment—Page 12

A TRUE BILL:

 

FOREPERSON

 
Case 3:20-cr-00300-B Document 20 Filed 06/23/20 Page 130f13 PagelD 72

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

DEMONTE TRETION KELLY (1)
LEJAEL JUSTUS RUDLEY (2)
ERICK MONTGOMERY (3)

 

INDICTMENT

18 U.S.C. §§ 922(u), 924(4)(1), and 2
Stealing a Firearm from the Business Inventory of a Federally Licensed Dealer
(Count 1)

18 U.S.C. 8§ 922(j), 924(a)(2), and 2

Possession of a Stolen Firearm
(Count 2)

18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))
Forfeiture Notice

2 Counts

oN

DALLAS \ FOREPERSON
Filed in open court this 23 day of June, 2020.

  

“UNITED STATES MAGISTRA TEJUDGE
Magistrate Court Number: 3:20-MJ-00548-BN
3:20-MJ-00564-
